

Exhibit 10.1


TRANSITION AGREEMENT AND RELEASE




December 12, 2016


Ken Walker
4600 Oglukian Road
Charlotte, NC 28226


Re:    Transition Agreement and Release (“Agreement”)


Dear Ken:


This letter sets forth all of the terms relating to the transition of your
employment and the agreement by EnPro Industries, Inc. (the “Company”), to
provide you with separation benefits, including amounts to which you are not
otherwise entitled. The terms and conditions associated with those benefits are
set forth below.


Due to the elimination of your position of employment with the Company, you are
eligible to receive an enhanced transition benefit package from the Company as
described below as well as other consideration specified in this Agreement, all
of which is conditioned upon your execution of this Agreement. Please read this
Agreement carefully and, if you concur with all of its terms, sign it and date
your signature on the designated lines. You are advised to seek the assistance
of legal counsel because this document affects your legal rights. If you agree
to the terms of this Agreement, you must return the signed original of this
Agreement to Leilani Campbell, Director, Global Benefits and Human Resources,
within twenty-one (21) days from the above date as described in Paragraph 12
below. Please keep a copy of this Agreement for your own files.


The terms of the Agreement are:


1.Termination Date. Your employment with the Company will end on December 31,
2016 (the “Termination Date”). You hereby resign, effective as of the end of
December 31, 2016, from each and every office and position with the Company
and/or the Company’s affiliates, including without limitation as a director,
manager or member of any committee. You also agree to execute documents in a
form satisfactory to the Company to effectuate any such resignations.


2.Transition Benefits.
a.Base Salary Continuation. From and after July 1, 2017 (the “Start Date”), the
Company will pay to you transition benefits equal to fifty-two (52) weeks of
your current base salary. The Company will pay this separation benefit ratably
over the Company’s normal payroll periods for the period beginning on the first
regular payroll period following the Start Date and ending on the date fifty-two
(52) weeks thereafter (the “Benefit Period”).
b. APP/LTIP. Because your employment with the Company will continue through the
end of fiscal year 2016, you will be eligible to receive a full payment under
the Company’s Annual Performance Plan (“APP”) for fiscal year 2016 and a full,
unprorated Long-Term Incentive Plan (“LTIP”) payment with respect to performance
shares and performance cash for the 2014-2016 performance cycle. These amounts,
if any, will be paid as soon as practicable following the certification of
performance for the





--------------------------------------------------------------------------------




relevant performance period by the Compensation and Human Resources Committee of
the Company’s Board of Directors (the “Committee”) but no later than March 15,
2017.
c. Pro-Rata LTIP. You are eligible to receive certain cash amounts in lieu of
amounts that would have otherwise been payable to you under the LTIP for the
2015 - 2017 and 2016 - 2018 performance cycles had you remained an employee as
set forth below. These amounts, as set forth below, will be fully vested as of
December 31, 2016. In respect of (i) the 2015 - 2017 LTIP performance cycle, the
cash amount will be prorated using 24/36 as the fraction representing the number
of completed months in the performance period and (ii) the 2016 - 2018 LTIP
performance cycle, the cash amount will be prorated using 12/36 as the fraction
representing the number of completed months in the performance period. The cash
amounts payable in lieu of payments for these LTIP performance awards, if any,
will be made as soon as practicable following the certification of performance
for the relevant performance period(s) by the Committee but no later than March
15 of the year following the completion of the relevant performance period. For
purposes of these calculations, the Company’s performance could be zero if
threshold performance is not obtained and the payout, if any, will be capped at
the amount that would have been payable if the target level of 100% had been
achieved for such period. Any awards otherwise payable in stock will be paid in
cash based on the average closing price of EnPro Industries Common Stock for the
calendar month immediately preceding the date of the certification by the
Committee.
d.Special Transition Payment. In exchange for your additional promises
hereunder, including the extension of your noncompete obligations as set forth
in Paragraph 6(d) hereof, the Company will pay to you on the first regular pay
period in January 2017 an amount equal to the sum of (i) $109,200 and (ii) the
additional pro-rata payments that you would have received with respect to
restricted stock units and LTIP awards (other than referred to in Paragraphs
2(b) and 2(c) above and including such incentive awards that would have been
granted to you in 2017), as well as such pro-rata payment under the APP for
fiscal year 2017, had your employment with the Company been involuntarily
terminated without cause on June 30, 2017. For purposes of this special
transition payment, the Company’s performance will be deemed to be the target
level and the share price will be calculated as of the closing price of EnPro
Industries Common Stock on the Termination Date. An example of this calculation
using the then prevailing share price was set forth on the schedule circulated
and discussed with you. You acknowledge that such payment is in lieu any and all
of the following rights with respect to any outstanding incentive awards, LTIP
payments and restricted stock unit payments, as well as any awards that might
have been issued to you for service during the year 2017, and you agree that all
such awards are forfeited as of the Termination Date, except as expressly
referred to herein. You will be entitled to receive this payment without regard
to any performance or service you render to the Company from and after December
31, 2016.
e.Payment in Lieu of Certain Benefits. In lieu of providing you with
reimbursement of COBRA premiums, 401(k) matching benefits and outplacement
benefits, the Company will pay you a lump sum of $106,000 on the first regular
payroll period following the Termination Date. In addition, the Company will
reimburse you, up to the amount of $2,500, for legal expenses you incur
associated with the review of this Agreement, upon your presentation to us of
documentation supporting that expense.
f.Reimbursement for Tax Costs. The Company will provide and pay for tax costs
related to your residency in France while working for the Company, including
services of the Company’s accounting firm in connection with the same, all
according to Company policy and as provided by the letter of assignment dated as
of September 10, 2010.
g.Laptop Computer. On the Termination Date, the Company shall convey and
transfer to you the current laptop computer you have been using to conduct
Company business. You agree to delete and not retain any Confidential
Information on such device, absent the consent of the Company.




2



--------------------------------------------------------------------------------




3.Payment. All payments pursuant to this Agreement shall be subject to normal
withholdings as required or authorized by state, federal and local law. These
payments will be direct-deposited to your bank account in accordance with your
previous instructions regarding direct deposit of your paychecks.


4.Benefit Continuation.
a.COBRA. The termination of your employment with the Company is a “qualifying
event” under COBRA with respect to your coverage under the Company’s health
benefit plan; thus, you will be provided an opportunity to continue to have
health benefit coverage through the Company’s health plan after the Termination
Date, as required by COBRA (and on the terms and conditions required by COBRA).
You will receive a separate notice of these COBRA rights in order to allow you
the chance to decide whether to elect (and pay for) COBRA continuation coverage.
b.Your eligibility for other employee benefits provided by the Company shall
cease as of the Termination Date, and following the Termination Date you will
not have the right to participate in or receive any benefit under any employee
benefit plan of the Company, any fringe benefit plan of the Company, or any
other plan, policy or arrangement of the Company providing benefits or
perquisites to employees of the Company generally or individually. Provided,
however, that your vested benefits under any pension plan sponsored by the
Company (including the EnPro Industries, Inc. Retirement Savings Plan for
Salaried Employees, the EnPro Industries, Inc. Deferred Compensation Plan, and
the EnPro Industries, Inc. Management Stock Purchase Deferral Plan (the “MSPP”))
shall remain vested and shall be distributed to you in accordance with the terms
of such plan. You will also have the right (i) to receive payment pursuant to
the terms of the Company’s welfare benefit plans for claims under such plans
arising prior to the Termination Date; (ii) to exercise any conversion rights
provided to you under the terms of the Company’s benefit plans; and (iii) to
receive reimbursement from the Company of expenses you incurred prior to the
Termination Date, provided that such expenses are submitted to the Company no
later than ten (10) days after the Termination Date and are otherwise
reimbursable under the terms of the Company’s policies with respect to the same.


5.Complete Payment. Except as set forth in the preceding sections, the Company
shall have no obligation to make any further payments to or for your benefit.
You acknowledge and agree that the payments made under this Agreement are in
full satisfaction and settlement of any and all rights under the EnPro
Industries, Inc. Amended and Restated 2002 Equity Compensation Plan, each LTIP,
the APP, the MSPP and under all severance plans sponsored or provided by the
Company.


6.Nondisparagement/Nonsolicit/Noncompete.
a.Nondisparagement. You agree not to make any statement (including to any media
source, or to the Company’s suppliers, customers or employees) or take any
action that would disrupt, impair, embarrass, harm or affect adversely the
Company, its affiliates or any of their employees, officers, directors, or
customers, or place the Company, its affiliates or such individuals in any
negative light. The Company agrees that its officers, directors and
management-level employees will not make any statement (including to any media
source, or to the Company’s suppliers, customers or employees) or take any
action that would disrupt, impair, embarrass, harm or affect you adversely or
place you in any negative light.
b.Confidential Information Protection. You agree that you will not, directly or
indirectly, use or disclose to anyone any nonpublic information from which the
Company derives any commercial advantage, including without limitation any trade
secrets, nonpublic financial information or customer information (the
“Confidential Information”). You acknowledge that the Confidential Information
is owned or licensed by the Company or its affiliates; is unique, valuable,
proprietary and confidential; and derives independent actual or potential
commercial value from not being generally known or available to


3



--------------------------------------------------------------------------------




the public. You hereby relinquish, and agree that you will not at any time
claim, any right, title or interest of any kind in or to any Confidential
Information. You agree that you will maintain the confidentiality of the
Confidential Information at all times after the Termination Date and will not,
at any time, directly or indirectly, use any Confidential Information for your
own benefit or for the benefit of any other person, reveal or disclose any
Confidential Information to any person or remove or aid in the removal from the
Company’s or its affiliates’ premises of any Confidential Information. The
covenants in this Section will not apply to information that (i) is or becomes
available to the general public through no breach of this Agreement by you or
breach by any other person of a duty of confidentiality to the Company or its
affiliates; (ii) you are required to disclose by applicable law, rule,
regulation or court order; provided, however, that you will notify the Company
in writing of such required disclosure as much in advance as practicable in the
circumstances and cooperate with the Company to limit the scope of such
disclosure; or (iii) information that was within your possession prior to its
being furnished to you by the Company or the Company’s affiliates.
c.Effect of Breach. You agree that if you make any disparaging remarks, disclose
Confidential Information, or engage in conduct that otherwise violates the terms
of this Agreement or the Business Protection Agreement (“BPA”) between you and
the Company (as amended as of June 23, 2015 and as further revised according to
the provisions set forth herein), the Company shall be entitled to cease its
performance under this Agreement and/or to institute action against you for
appropriate legal and equitable relief. You further agree that if the Company
ceases performance under this Agreement pursuant to the preceding sentence, then
the release set forth in Section 7 shall remain in full force and effect.
d.BPA Extensions. You acknowledge and reaffirm your obligations set forth in the
BPA, including without limitation covenants and agreements to protect the
Company’s interests in its confidential information, customer relationships and
employees. You further agree your obligations pertaining to nonsolicitation and
noncompetition, as set forth in Section 4 of the BPA (including subsections (a)
through (c) thereof), shall be extended until January 31, 2019.


7.Release, Acknowledgement and Covenant Not to Sue.
a.Release. Except for any claims that you may have for workers’ compensation
benefits, for statutory unemployment compensation benefits, or vested medical,
pension, disability or other benefits or claims that may not be released by law
(which are not released by this Agreement) or for benefits expressly provided to
you by this Agreement, you agree to and do release and forever discharge the
Company, any related or successor corporation or entity (including but not
limited to any parent, subsidiary and/or affiliate, and including but not
limited to EnPro Industries, Inc.), their benefit plans and programs, and all of
their past and present officers, directors, employees, administrators and
trustees, (collectively the “Parties Released by this Agreement”) from any and
all losses, expenses, liabilities, claims, rights and entitlements of every kind
and description (collectively referred to as “Claims”), whether known or
unknown, that you have now or may later claim to have had against any of the
Parties Released by this Agreement arising out of anything that has occurred up
through the date that you sign this Agreement, including without limitation any
Claims arising out of your employment or termination of employment with the
Company. This release includes, but is not limited to, any Claims for wages,
benefits, bonuses, incentive compensation, reinstatement, personal injuries,
breach of contract (express or implied), breach of any covenant of good faith
and fair dealing (express or implied), attorneys’ fees, or for recovery of any
losses or other damages to you or your property based on any alleged violation
of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
(prohibiting discrimination on account of race, sex, color, national origin or
religion); the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et
seq. (prohibiting discrimination on account of age); the Americans With
Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq. (prohibiting
discrimination on account of disabilities); the Employee Retirement Income
Security Act of 1974, 29 U.S.C.


4



--------------------------------------------------------------------------------




§ 1001 et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2611 et seq.; the
North Carolina Equal Employment Practice Act, N.C. Gen. Stat. § 143-422.2 et
seq.; the North Carolina Persons With Disabilities Protection Act, N.C. Gen.
Stat. § 168A-1 et seq.; the North Carolina Retaliatory Employment Discrimination
Act, N.C. Gen. Stat. §§ 95-240 et seq.; or any other federal, state or local
statutory or common law. You further agree that, except as provided below, this
release may be pleaded as a complete bar to any action or suit before any court
or administrative body. (This release does not apply to claims that arise out of
facts or events occurring after the date you sign this Agreement).
b.Acknowledgement. You acknowledge that you may have sustained or may yet
sustain damages, costs, or expenses that are presently unknown and that relate
to Claims between you and the Parties Released by this Agreement. You expressly
waive and relinquish all rights and benefits which you may have under any state
or federal statute or common law principles that would otherwise limit the
effect of this Agreement to Claims known or suspected prior to the date you sign
this Agreement, and do so understanding and acknowledging the significance and
consequences of such specific waiver. Thus, for the purpose of implementing a
full and complete release and discharge of the Parties Released by this
Agreement, you expressly acknowledge that this Agreement is intended to include
in its effect, without limitation, all Claims which you do not know or suspect
to exist in your favor at the time you sign this Agreement, and that this
Agreement contemplates the extinguishment of any such Claim or Claims. You also
agree, confirm and acknowledge that you have been paid for all time worked while
employed by the Company.  You further agree, confirm and acknowledge that you
have received all leave to which you may have been or thought you may have been
entitled under the Family Medical Leave Act (“FMLA”) or the ADA.
c.Covenant Not to Sue. You agree that you will not hereafter file or pursue any
claims, complaints, charges or lawsuits against any of the Parties Released by
this Agreement concerning any Claim or Claims listed in this Section 7.
Provided, however, that nothing herein shall preclude you from filing a timely
charge or complaint with or from participating in or cooperating with an
investigation or proceeding conducted by the EEOC, NLRB, or any other federal,
state or local agency charged with the enforcement of any laws, or from
exercising rights under Section 7 of the NLRA to engage in joint activity with
others, although by signing this Agreement you are waiving rights to individual
relief based on claims asserted in such a charge or complaint, regardless if
such claim is brought individually or as part of a class or collective action,
except where such waiver of individual relief is prohibited. Provided further,
however, that nothing in this Agreement shall be construed to waive or limit
your right to receive an award for information provided to the Securities
Exchange Commission.


8.Assistance. You agree to cooperate with and provide assistance to the Company
and its legal counsel in connection with any litigation (including arbitration
or administrative hearings) or investigation affecting the Company, in which, in
the reasonable judgment of the Company’s counsel, your assistance or cooperation
is needed. You agree, when requested by the Company, to provide testimony or
other assistance and shall travel at the Company’s request in order to fulfill
this obligation. Provided, however, that, in connection with such litigation or
investigation, the Company shall attempt to accommodate your schedule, will
reimburse you (unless prohibited by law) for any actual loss wages in connection
therewith, will provide you with reasonable notice in advance of the times in
which your cooperation or assistance is needed, and will reimburse you for any
reasonable expenses incurred in connection with such matters. In addition,
during the Benefit Period, you agree to cooperate fully with the Company on all
matters relating to your employment and the conduct of the Company’s business.
This obligation to cooperate, however, shall not be considered to prohibit or
restrict other employment by you if otherwise permitted by the BPA.


9.Return of Property. You agree that you will not retain, and will promptly
return to the Company promptly following the Termination Date, any and all
Company property or Confidential Information in your possession or subject to
your control, including but not limited to, keys, credit and


5



--------------------------------------------------------------------------------




identification cards, Company-provided vehicles or equipment or any other items
provided to you by the Company for your use, together with all written or
recorded materials, documents, computer discs, plans, records, or other papers
or electronic information related to the Company’s business affairs. You
represent that you have not and will not copy, download, store or retain
software, documents or other materials or files originating with or belonging to
the Company, and that you have not retained copies of any Company property or
materials, including on any computer tape, diskette, disc, flash drive or any
form of storage media, whether portable or installed.
 
10.Waiver. Any waiver or consent from the Company with respect to any term or
provision of this Agreement or any other aspect of your conduct shall be
effective only in the specific instance and for the specific purpose for which
given and shall not be deemed, regardless of frequency given, to be a further or
continuing waiver or consent. The failure or delay of the Company at any time or
times to require performance of, or to exercise any of its powers, rights or
remedies with respect to, any term or provision of this Agreement or any other
aspect of your conduct in no manner (except as otherwise expressly provided
herein) shall affect the Company’s right at a later time to enforce any such
term or provision.


11.Complete Agreement. You acknowledge and reaffirm your continuing obligations
as set forth in the revised BPA, including without limitation all covenants and
agreements to protect the Company’s interests in its confidential information,
customer relationships and employees, including the non-competition,
non-solicit, no-hire and confidentiality agreements contained in that agreement.
With the exception of the BPA (or similar agreement) and any Confidentiality
Agreement, Consulting Agreement or and Assignment of Inventions that will
continue to be governed by their terms, this Agreement will take the place of
all previous agreements between you and the Company, and it contains the entire
agreement between you and the Company regarding the termination of your
employment. It is not, and shall not be construed as, an admission or indication
that the Company has engaged in any wrongful or unlawful conduct of any kind.
Neither you nor the Company will be bound by any statements or representations
not contained in this Agreement.


12.Consideration Period. By signing this Agreement, you acknowledge that you
have carefully read it and that it is written in a manner that is easily
understood by you and in fact, you fully understand it and are signing it
voluntarily. You acknowledge that the Company has encouraged and advised you to
consult with an attorney of your choosing prior to executing the Agreement. You
also acknowledge that you have had the opportunity to obtain all advice and
information you deem necessary about matters related to this Agreement. You
acknowledge that you are releasing claims that could be brought under the Age
Discrimination in Employment Act and that you are executing this Agreement in
exchange for monies and other consideration in addition to those to which you
are already entitled to receive. You further acknowledge that you have been
given a period of at least twenty-one (21) days after receiving this Agreement
to consider its terms before signing it (but understand that you may sign the
Agreement at any time during the twenty-one (21) day period). To receive these
benefits, this Agreement must be signed and returned to Leilani Campbell,
Director, Global Benefits and Human Resources, 5605 Carnegie Blvd, Suite 500,
Charlotte, NC 28209-4674, leilani.campbell@enproindustries.com on or before the
twenty-first (21st) day. In addition, you have seven (7) days after signing this
Agreement and release to revoke your acceptance by delivering a signed notice of
revocation to Leilani Campbell, Director, Global Benefits and Human Resources.
Upon delivery of a timely notice of revocation, this Agreement will be null and
void and neither the Company nor you will have any rights or obligations under
it. Accordingly, this Agreement and release shall not become effective or
enforceable until the seven-day revocation period has expired. If your signature
is not revoked by you during the seven-day period, it shall be deemed accepted
and this Agreement will take effect on the eighth (8th) day. In the event the
parties to this Agreement agree to a modification of any of the terms


6



--------------------------------------------------------------------------------




contained herein prior to your execution of the Agreement, the 21 days you have
to consider whether to sign the Agreement referenced in this section will not be
increased or restarted.


13.Severability. If any provision of this Agreement (or any subpart thereof) is
unenforceable or is held to be unenforceable, you agree that such provision
shall be fully severable, and this Agreement and its terms shall be construed
and enforced as if such unenforceable provision had never been a part of this
Agreement. Under such circumstances, the remaining provisions of the Agreement
shall remain in full force and effect, and a court construing the unenforceable
provision shall add to this Agreement and make a part of it, in lieu of the
unenforceable provision, a provision as similar in terms and effect to such
unenforceable provision as may be enforceable.


14.Modification and Governing Law. This Agreement can only be modified in a
writing executed in the same manner as this Agreement. This Agreement shall be
construed in accordance with the substantive laws of the State of North
Carolina, without regard to conflict of laws principles.


15.Section 409A Provisions.
a.    If any payment hereunder is subject to Section 409A of the Code and if (i)
such payment is to be paid on account of your separation from service (within
the meaning of Section 409A of the Code), (ii) you are a specified employee
(within the meaning of Section 409A(a)(2)(B) of the Code), and (iii) if any such
payment is required to be made prior to the first day of the seventh month
following your separation from service, then such payment shall be delayed until
the first day of the seventh month following your separation from service.
b.    We each intend that any amounts or benefits payable or provided under this
Agreement be exempt from or comply with the provisions of Section 409A of the
Code and the treasury regulations relating thereto so as not to subject you to
the payment of the tax, interest and any tax penalty which may be imposed under
Section 409A of the Code. The provisions of this Agreement shall be interpreted
in a manner consistent with such intent. In furtherance thereof, to the extent
that any provision hereof would otherwise result in you being subject to payment
of tax, interest and tax penalty under Section 409A of the Code, we agree to
amend this Agreement in a manner that brings this Agreement into compliance with
Section 409A of the Code and preserves to the maximum extent possible the
economic value of the relevant payment or benefit under this Agreement to you.
If an amount is to be paid under this Agreement in two or more installments,
each installment shall be treated as a separate payment for purposes of Section
409A of the Code.




7



--------------------------------------------------------------------------------




I HAVE READ THIS AGREEMENT. I UNDERSTAND ITS TERMS AND CONDITIONS. I HAVE NOT
BEEN COERCED INTO SIGNING THIS AGREEMENT, AND I VOLUNTARILY AGREE TO ABIDE BY
ITS TERMS BECAUSE THEY ARE SATISFACTORY TO ME. NO PROMISE OR INDUCEMENT OF ANY
KIND HAS BEEN MADE TO ME BY THE COMPANY OR ANYONE ELSE TO CAUSE ME TO SIGN THIS
AGREEMENT, EXCEPT AS SET FORTH ABOVE.




/s/ Kenneth D. Walker
 
Ken Walker
 
 
 
December 10, 2016
 
Date
 





By:    EnPro Industries, Inc.


 
/s/ Robert S. McLean
 
Name:
Robert S. McLean
 
Its:
General Counsel, Chief Administrative Officer and Secretary
 
 
 
 
 
December 12, 2016
 
Date
 
 



























8

